JONES, J.
The defendant, Clyde Brewer, was charged by an information filed in the county court of Beckham county with the unlawful possession of intoxicating liquor. A jury was waived, the defendant was tried, found guilty, and sentenced to serve 30 days in the county jail and pay a fine of ?150.
The same questions are presented by this appeal as were considered by the eourt in the case against this identical individual which was decided April 1, 1953. Brewer v. State, 96 Okla. Cr. —, 255 P. 2d 954. The attack was made upon the affidavit for the search warrant and also it was contended that the warrant described premises occupied by more than one family and was therefore a blanket search warrant. The affidavits which formed the basis for the issuance of the search warrants in Brewer v. State, supra, and in this case were identical and our opinion in the above case will control the disposition of this case. Furthermore, the contention that the premises described in the warrant covered the family dwellings of more than one family was based upon substantially the same evidence that was introduced in Brewer v. State, supra. In that case we held that the trial court’s finding on a disputed question of fact at a hearing on a motion to suppress evidence will be sustained where there was competent evidence in the record to support the court’s finding.
*378We find no substantial errors in this record and in accordance with the opinion in the Brewer v. State case cited above, the judgment and sentence of the county court of Beckham county is affirmed.
POWELL, P. J., and BRETT, J., concur.